 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  126Carrier Transicold Division of Carrier Corporation, a wholly owned subsidiary of United Technolo-gies Corporation and Gary Gresham.  Cases 10ŒCAŒ29246 and 10ŒCAŒ29437 May 15, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On January 16, 1997, Administrative Law Judge Philip P. McLeod issued the attached bench decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed cross-exceptions and an an-swering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions, cross-exceptions, and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.   Lesley A. Troope, for the General Counsel. A. McArthur Irvin, Esq. (Irvin, Stanford, & Kessler), of Atlanta, Georgia, for the Respondent. Gary Gresham, pro se, of Athens, Georgia. BENCH DECISION STATEMENT OF THE CASE PHILIP P. MCLEOD, Administrative Law Judge.  I heard this case in Athens, Georgia, on December 4Œ6, 1996. The case originated from charges filed by Gary Gresham against Carrier Transicold Division of Carrier Corporation, a wholly owned subsidiary of United Technologies Corporation (Respondent).  On August 23, 1996, an order consolidating cases, complaint, and notice of hearing was issued.  The complaint alleges that Respondent violated Section 8(a)(1) of the National Labor Re-lations Act (the Act) by issuing a suspension, issuing a warn-ing, laying off, and subsequently discharging Gary Gresham for engaging in concerted activities with other employees. In its answer to the consolidated complaint, Respondent ad-mitted certain allegations, but denied having engaged in any conduct which would constitute an unfair labor practice within the meaning of the Act.                                                                                                                      1 In adopting the judge™s finding that the Respondent™s April 8, 1996, warning to, and suspension of, Charging Party Gary Gresham did not violate Sec. 8(a)(1) of the Act, we find it unnecessary to rely on the judge™s finding that Gresham™s conduct on April 3, 1996, was not con-certed activity.  Instead, we rely solely on the judge™s findings that the Respondent lawfully disciplined Gresham based on his interruption of a meeting conducted by Manager Kathy Holen with other employees; Gresham™s insistence on discussing immediately a subject unrelated to the meeting; and his failure and refusal to acquiesce in Holen™s re-peated directions to him that his concerns could be discussed later that day at a more appropriate time.  On the basis of these findings, it fol-lows that even assuming Gresham™s conduct was concerted, it lost the protection of the Act. At the trial, all parties were represented and afforded full op-portunity to be heard, to examine and cross-examine witnesses, and to introduce evidence.  Following oral argument, on De-cember 6, I delivered a bench decision pursuant to Section 102.35 of the Board™s Rules and Regulations.  In accordance with Section 102.45 thereof, I certify the accuracy of, and at-tach hereto as ﬁAppendix A,ﬂ the pertinent portion of the trial transcript, specifically page 494, line 4 through page 520, line 13.  Minor errors may occur, but are insignificant.  For reasons expressed in my oral bench decision, I recom-mend that the complaint be dismissed in its entirety.  Accord-ingly, I issue the following recommended1 ORDER The complaint is dismissed in its entirety.  APPENDIX A BENCH DECISION 494 The complaint in this matter alleges, inter alia, that Respon-dent violated Section 8(a)(1) of the Act by issuing a five-day suspension and written warning to Gary Gresham by issuing a verbal warning to Gary Gresham and harassing Gresham by telling him that he would be placed under more stringent work-ing conditions by laying off Gresham and by discharging Gresham because Gresham engaged in concerted activities with other employees for the purposes of collective bargaining and other mutual pay and protection. In its answer to the consolidated complaint herein Respon-dent admitted certain allegations including the filing of the charges, the status of the Employer as an employer within the meaning of the Act, and the status of certain individuals as supervisors within the meaning of Section 2(11) of the Act. Respondent denied having engaged in any conduct which would constitute an unfair labor practice within the meaning of the Act. At the trial herein. all parties were represented and afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence. 495 Following the close of the trial counsel for the General Counsel for Respondent and the Charging Party all argued this case orally before me and I have considered their arguments in reaching my decision herein. On the entire record in this case and from my observation of the witnesses, I make the following findings of fact, conclu-sions of law, and enter the following recommended Order. Respondent Carrier Transicold, Division of Carrier Corpora-tion, a wholly owned subsidiary of United Technologies Corpo-ration is engaged in business in Athens, Georgia, where it manufactures transport refrigeration units. Respondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  1 If no exceptions are filed as provided by §102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recommended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all pur-poses. 331 NLRB No. 11  CARRIER CORP. 127The record herein reflects that Gary Gresham was offered 
employment by Respondent in 
October of 1987 at approxi-
mately the same time it began 
business here in Athens.  
Gresham accepted that offer and began to work for Respondent 
in a salaried nonexempt position as a clerical employee. 
The record reflects that in the early years of his employment, 
Gresham was considered an exemplary employee by Respon-
dent as well as by his fellow employees. 
496 In September of 1988, Gresham was nominated for an award 
as Employee of the Year, which he received at an awards ban-

quet on or about October 6, 1988. 
The record reflects that in 
approximately 1992, Gresham be-
came what could be best described as a proactive employee.  In 
April of 1992, Gresham filed a charge with the Equal Employ-
ment Opportunity Commission, an
 exhibit here as General 
Counsel™s Exhibit 10. 
In March of 1993, the Equal Employment Opportunity 
Commission issued a notice of right
 to sue letter to Gresham. 
On or about April 16, 1993, Gresham filed a class action 
lawsuit against the Respondent 
in conjunction with other em-
ployees alleging that Respondent had engaged in various acts 

which discriminated against mino
rity employees on the basis of 
their race. 
The record also reflects that in early 1995, Gresham com-
plained to the Human Resources
 Department regarding the 
selection procedures for the Human Resources coordinator 
position and how, at least in his opinion, minorities were ex-
cluded for consideration from that position. 
On May 30, 1995, Gresham was 
issued discipline from Plan 
Manager Jim Ferguson.  That discipline is an issueŠis in the 
record as General Counsel™s Exhibit 4. 
Addressing that discipline, I think it is important  
497 that we as lawyers recognize that a great part of our responsibility 
is to be able to discern the difference between distinctions which 

have a difference and distinctions which do not have a difference. 
In the first paragraph of the discipline issued on May 30, 
1995.  Ferguson chastises Gresham for continued actions to 
instigate disruptions with other employees.  The memo goes 
onto say ﬁtime and tim
e again you have taken it upon yourself 
to crusade on behalf of anyone
 else who you can convince is 
somehow being discriminated against by the company.  You 
have been coached and counseled on numerous occasions by 

Gwen, Randall, Ron, and 
myself, that it is not your role to seek 
out other employees and then make
 choices for them as to what 

they need to do and then act as their third party representative 
to management.ﬂ 
The second paragraph of that memorandum reads ﬁseveral 
times in the past, Gary, you have used someone else™s situation 
as a spring board for your own de
termined efforts to apparently 
discredit, and disrupt
 management actions in running the busi-
ness.  Some of these cases and I will omit the reference to the 
individual cases ‚involve you ac
tively pursuing employees and 
pushing them to take legal action, even when they are perfectly 

satisfied with the company™s position.™ﬂ 
The third paragraph of that memorandum refers to an  
498 incident with an employee named James Orange, which I will 
discuss in further detail in a few moments. 
The fourth paragraph of the memo describes Mr. Ferguson™s 
belief and position that he has a
nd will continue to treat em-
ployees in a fair, consistent a
nd non-discriminating fashion. 
The last two paragraphs of 
the memo. I believe, are impor-tant particularly the next to la
st paragraph, which reads as fol-
lows: ﬁHowever, let me remind y
ouŠit is not your role as sup-
port assistant to solicit others to create causes to disrupt the 
business, nor is it your role to 
act as a third party representative 
of any other employee.  You have used poor judgment in the 

past in this area, which has resulted in lost productivity and has 
certainly been a hindrance to our
 desire of improving diversity 
issues on site. These types of behavior will not continue to be 
tolerated. 
The last paragraph says that c
ontinued conduct of this nature 
will result in Gresham™s termination. 
My conclusions regarding this di
scipline are as follows:  that 
within it are contained discipline and threats of further disci-
pline which tend to interfere wi
th employees™ Section 7 rights. 
Also within it are matters which
 do not. Specifically,  with regard to the third paragraph  
499 dealing with the James Orange situation. I am not making any 
finding that paragraph in any way tends to interfere  with Section 7 
employee rights. In fact, the evidence in the record would suggest 
that Mr. Gresham may well have 
overstepped his bounds in dealing 
with other employees by suggesting to themŠby perhaps misrep-
resenting himself and by suggesting to them that they go to him in 
the morning rather than clock in. 
I™m not making the finding that
 he did that because I don™t 
think it™s necessary to do so. My point is that within any disci-
pline of this nature, there may well be justifiable discipline 
which does not tend to interfere with Section. 7 rights, and 
discipline which does tend to interfere with Section 7 rights. 
That paragraph, I believe, tends
 to address something which in 
all likelihood does not tend to interfere with Section 7 rights, 
and I am not making a finding that it does. 
However, with regard to the la
nguage which specifically rep-
rimands Gary Gresham for seek
ing out other employees and 
encouraging them to take actions against the company because 
of perceived discrimination, that tends to interfere with em-
ployees™ Section 7 rights, b
ecause the employees, under the 
Act, have the right to communi
cate with one another about 
perceived inequities
, including discrimination, and only by 
maintaining  that  right of  
500 communication do employees have the opportunity to engage in 

concerted activity. 
The Board has long concerned itself with trying to properly 
define just what protected concerted activity is and I have been 
cited the case by both counsel
 for General Counsel and the 
Respondent of Meyers Industries, which of course, is the semi-
nal case on this issue. 
Certainly, the Respondent is right in pointing out that in 
Meyers Industries, the Board grappled at some length with 
exactly what protected concerted activity means. 
I think it is important though to recognize that the Board has 
always and in 
Meyers
 reiterates the position that for there to 
ever be concerted activity, employees must have the right to 
address one another one on one a
nd concerted activity may well 
include nothing more than one speaker and one listener.  The 
listener may choose not to pursu
e the activity, and that™s cer-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 128tainly their right but if we eliminate the right of the speaker to 
confront those employees about possible inequities, then we 
have eliminated the possibility of concerted activity, and there-
fore, I find that paragraphs one 
and two of this memo and the 
next to last paragraph tend to interfere with employees™ Section 
7 rights within the meaning of the Act.  
Mr. Ferguson™s response to that memo, which is an  
501 exhibit as General Counsel™s Exhibit 5, shows that Mr. Gresham 
fully intended to continue his proactive position. That was further 
demonstrated by the complaint which Mr. Gresham filed on his 
own behalf in July of 1995, alleging race discrimination on the part 
of Respondent, even though that was an individual filing a charge 
because he had not been grouped with others in an appropriate 
class, the point to be taken from that is that Mr. Gresham was con-
tinuing to exemplify his proactive thinking and his willingness to 
take action based on it. 
Now, that brings us up to 1996. The record reflects that an 
incident occurred on or about April 3, 1996, which is the inci-
dent that resulted in the discipline being imposed on Mr. 
Gresham, which is the subject of 
one of the specific allegations 
in the complaint. I note that because the earlier discipline in 
1995 is not referenced in the complaint and would be time 
barred by Section 10(b) of the Act, and we are not confronted 
with that, but we are confronted with the specific discipline 
issued on April 6, 1996, in General Counsel™s Exhibit 6. 
We had a tremendous amount of testimony in this proceed-
ing with regard to that specific incident. I believe half the wit-
nesses who testified testified with regard to that. 
Other than Mr. Gresham himself, I found all of the  
502 witnesses who testified with regard 
to that to be wholly straight-
forward and credible. 
The testimony of the employees, the testimony of all wit-
nesses taken as a whole, convinces
 me that that situation was 
one in which two employees, fo
r their own individual reasons 
and not for any concerted purpose, approached management to 
discuss the matter of the safety 
shoe truck vendor being on site. 
The record shows that when Ms. Clarke and Mr. Gresham 
approached Ms. Holen, Mr. Gresham knocked on the door and 
said, excuse me, in order to address Ms. Holen. It is clear that 
he was interrupting a conversation.
 It™s not clear that he had 
any reason to believe he was in
terrupting a meeting or that 
there was any significance to 
be drawn from that moment. 
When Mr. Gresham interrupted the conversation, he asked 
Ms. Holen about the presence of 
the safety shoe truck vendor at 
the plant that day, and Ms. Holen responded in what was de-

scribed by more than one witness as a firm tone, that she was in 
a meeting and that she would get back to Mr. Gresham on that 
subject later in the day. 
The record also reflects from the testimony of all the wit-
nesses, including Ms. Gloria Cl
arke and Ms. Sara Ann Smith 
and Ms. Dorothy Cochran, that Mr. Gresham pursued the dis-
cussion with Ms. Holen. Ms. Cl
arke did not. Ms. Clarke  
503 left the site of the conversation and reported to work. 
I relied on that in part in making my finding that Clarke and 
Gresham were acting individually with individual interests in 
going to see Ms. Holen.  
When Ms. Clarke heard that they were interrupting a meet-
ing and she would speak to Mr
. Gresham about it later, Ms. 
Clarke left and went to work. 
Mr. Gresham did not. He stayed 
and pursued the conversation. 
I credit Ms. Smith and Ms. Cochran that when the conversa-
tion began and when it continued, Mr. Gresham posed a ques-
tion to Ms. Holen, why the safety shoe truck was there that day 
and why no one had told him s
ooner that it was coming. He asked why he didn™t know that it was coming. 
Whether it was Ms. Holen or 
Mr. Gresham who first began 
to raise their voice really does 
not matter. I have no doubt that 
it was Ms. Holen who first spoke with some firmness in telling 
Mr. Gresham that she was in a meeting. Be that as it may, Mr. 
Gresham stayed and pursued the conversation and repeated 
several times, asking why it was that he had not been told the 
truck was coming. 
I credit Ms. Smith that as the conversation went on, the tone 
of the conversation was such that it would begin to make a 
reasonable person feel uncomfortabl
e, as she testified she did. 
I credit Ms. Smith that at the end of the conversation, Mr. 
Gresham told Ms. Holen, ﬁyou ca
n take that somewhere else,ﬂ 
or words to that effect. 
I credit Ms. Cochran more specifically that at the end of the  
504 conversation, Mr. Gresham stated to Ms. Holen, ﬁyou can keep that 
- you can just keep that because you don™t scare me.ﬂ 
I also credit the testimony of the witnesses, Ms. Cochran and 
Ms. Smith, that in making that statement, Mr. Gresham was 
pointing his finger and shaking his hand at Ms. Holen and I find 
the testimony credible that Mr. Gresham was in effect glaring at 
Ms. Holen, as one witness describe
d it, in a manner that if looks 
could kill, Ms. Hole
n would be killed. 
Following this incident, Mr. Gresham was issued discipline 
on April 8, 1996, which is in evidence as General Counsel™s 
Exhibit 6. Strike that. Actually, there™s no need to strike it. I 
meant to refer to something else first and I will do that. 
Before the discipline was issued, Ms. Holen, Ms. Smith and 
Ms. Cochran all went and spoke to Human Resources Supervi-
sor, Cathy Dawson, regarding this
 incident. The record reflects 
that Ms. Dawson conducted an i
nvestigation of the incident 
before any discipline was issued.  
Ms. Dawson testified credibly th
at she spoke to each indi-
vidual. I credit Ms. Dawson that when she spoke to Mr.  
505 Gresham, she did not tell him then and there that she was going to 

write him up, she does not have the authority to do that on her own. 
I also credit Ms. Dawson that in the conversation with Mr. 
Gresham, when she spoke to him about the incident, Mr. Gresham 
in effect admitted pushing or pursuing the issue of the safety truck 
with Ms. Holen, even though Ms. 
Holen instructed him that she 
would get with him later and did not
 want to discuss the issue at 
that time. 
Specifically, I credit Ms. Dawson in the conversation with 
Mr. Gresham, Mr. Gresham stated to her ﬁI don™t know where 
you come from, but from where I come from, when you need to 
know, you need to know,ﬂ or
 words to that effect. 
Following the investigation by 
Ms. Dawson, the disciplinary 
memo was issued to Mr. Gres
ham on April 8, 1996, which I 
have mentioned is in the record 
as General Counsel™s Exhibit 6. The memo speaks for itself and I do not think it is necessary to 
quote the memo at length. It desc
ribes the incident basically as 
 CARRIER CORP. 129it was testified to and described by the witnesses herein, par-
ticularly Ms. Smith and Ms. Cochran. 
I find that the discipline imposed on April 8, 1996 does not 
in any way tend to interfere with employees™ Section 7 rights 
within the meaning of the Act. 
The memo addresses and disciplines Mr. Gresham for what 
was in fact disruptive behavior, not at the beginning  
506 of the conversation, but as the conversation continued and as Mr. 
Gresham insisted on discussing that matter then and there with Ms. 
Holen.  It appropriately reprimands 
Mr. Gresham for intimidating 
and insubordinate behavior, part
icularly for pointing his finger 
at Ms. Holen and stating I™m not afraid of you or words to that 
effect. I find it significant that Gene
ral Counsel™s Exhibit 6 points out that there is ample reason for discharging Mr. Gresham at 
that time, but that Respondent c
hooses not to do so. In fact, the memo states ﬁmanagement will continue to listen and respond 
to legitimate concerns when voiced in an appropriate manner. I 
challenge you, Gary, to present yourself in such a manner in the 
future.ﬂ Gresham, shortly thereafter, filed a charge in Case 10ŒCAŒ
29246, alleging that the discipline was imposed against him in 
violation of Section 8(a)(1) of the Act. That charge is dated by 
Mr. Gresham on April 10, 1996. It was filed, that is to say 
docketed, in Region 10 of the 
National Labor Relations Board 
on April 15, 1996. It was served by mail from Atlanta to Ath-

ens on Respondent by letter dated April 17, 1996. By letter 
dated April 22, 1996, Mr. Irvin filed a notice of appearance in 
that matter. 
There is every reason to believe and it is a  
507 reasonable inference to be drawn, which I do, that by April 22, 
1996, Respondent had been served 
with a copy of the charge in 
Case 10ŒCAŒ29246. 
As I stated on the record at some point yesterday, I had a se-
rious concern that shortly after Mr. Gresham filed that charge, 
certain actions were initiated toward Mr. Gresham. Based on 
the credible testimony, I no longer have that concern. 
The record shows that within days after the time of that 
charge being filed, Mr. Settlemyer met with Mr. Gresham to 
initiate a performance review. Mr. Randall Carr testified credi-
bly thatŠand Mr. Settlemyer di
d as well, that performance 
review was initiated as a result of a tickler system which exists 
in the Human Resources Department to notify a supervisor 
when an annual performan
ce review is needed. 
Mr. Carr and Mr. Gresham both testified that Mr. Gresham 
became a support assistant B, performing the duties that he was 
performing at the time of his layoff, on or about mid-April to 
late April of 1994, and the reco
rd also shows that while no 
performance reviews were done on a regular basis of Mr. 
Gresham or any other employees necessarily, that in early 
1996, the Respondent began to re-e
mphasize, to re-instill, if 
that™s a word, the importance of using and  complying with  the  
performance  508 review procedures, which were supposed to have been followed for 
some time at the Respondent™s facility. 
There is no reason to believe, based on the record here, that 
Respondent in early 1996 re-instituted and re-emphasized the 
importance of annual performance 
reviews in any way, shape 
or form because of Gary Gresham. 
Indeed, in early 1996, the matter which arose in April con-
cerning the safety shoes, which is alleged as an 8(a)(1) in this 

complaint, the record here str
ongly suggests that the importance 
of the performance review syst
em was being re-emphasized 
because Respondent may well have some reason to face cut 
back™s during 1996, and if it was going to determine who 
should be cut back on any objecti
ve basis, it was important for Respondent to have that performa
nce review system up to date 
and objective. I am convinced now that it was simply coincidental. Gary 
Gresham filed his charge with the Board in Case 10ŒCAŒ29246 
just a few days before it was time for a performance review to 
in fact be initiated by the Human Resources Department. 
It was particularly sent to Mr. Settlemyer, whereupon Mr. 
Settlemyer met with Mr. Gresham and asked Mr. Gresham to 
sit down and prepare some document showing his duties and 
the approximate time that he spends on each of those duties. 
Mr. Gresham did that and that is in evidence as  
509 Respondent™s Exhibit 1. 
In the course of the discussions between Mr. Settlemyer and 
Mr. Gresham, it came to Mr. Settlemyer™s attention that Mr. 
Gresham was indeed behind in his work, that is to say the pri-
mary portion of his work, which 
was warranty data entry, and 
that will be discussed in greater detail in a moment. 
The record also shows that in preparation for the annual per-
formance review, Mr. Settlemyer obtained a printout of Mr. 
Gresham™s timeliness and tardiness.  
The record reflects that on or about April 24, Mr. Settlemyer 
met with Mr. Gresham to initiate the performance review, and 
that during those conversations, Mr. Settlemyer had an oppor-
tunity to observe Mr. Gresham actually performing his work 

and to determine the approximate
 amount of time that it would 
take to perform each of the units of his work, particularly the 

data entry aspect. 
Mr. Gresham does not deny that
 he was behind in his work. 
Therefore, I have no reason to d
oubt or reject the substance of 
Mr. Settlemyer™s memo to himself, which is in evidence as 

Respondent™s Exhibit 3, particular
ly the second and third full 
paragraphs, which describe the extent to which Mr. Gresham 
was behind. Specifically, with regard to credibility of the witnesses, I 
want to point out that I definitely do not  
510 credit Mr. Gresham, that he was so far behind in his data entry 
work solely because of the five day suspension that was imposed 
on him in early April as a result of his actions on or about April 2. I 
find that suggestion ludicrous. 
It™s totally illogical to believe that Mr. Gresham was five 
weeks behind in any of the data entry when it took him a full 
five weeks, from April 24 to June 3, to catch up. 
I have some concern about certain of Mr. Settlemyer™s ac-
tions during the performance review. Specifically, I have a 
concern about Mr. Settlemyer™s apparent over zealousness with 
regard to timeliness. The evidence in the record strongly sug-
gests, in fact, I will say establishes, that for salaried employees, 
including non-exempt salaried 
employees, there was a rather 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 130lax procedure followed at the facility, that has been described in 
the record as flex time. 
The record establishes that flex time was administered in 
such a way that individual empl
oyees could arrange with their 
supervisor to come in late on on
e day and leave late or come in 
early on one day and leave early, whether it be a few minutes or 
an hour. The record is also absolutely clear that before the perform-
ance review was initiated on
 or about April 19, when  
511 Mr. Settlemyer requested the tardiness schedule of Mr. Gresham, 
Mr. Settlemyer had never spoken to Mr. Gresham about being 
tardy, even though Mr. Settlemyer had the opportunity to observe 
Mr. Gresham coming in a few minutes late. 
The record is quite clear that for the first time, that it was the 
first time in the performance revi
ew in late April 1996 that Mr. Settlemyer raised this issue with Mr. Gresham.  
The record, however, does not support any conclusion that 
this occurred as a result of Mr. Gresham™s protected concerted 
activities, which dated ba
ck as early as 1992. 
It is difficult to say what if 
anything might have been estab-
lished between Mr. Settlemyer and Mr. Gresham, if in fact in 
the performance review, it had not developed that Mr. Gresham 
was so far behind in his work. 
There is every reason to believe that issue became a matter 
of concern in that performance review. That ﬁissueﬂ meaning 
tardiness became an issue of concern in that performance re-
view because it was ascertained that Mr. Gresham was in fact 
so far behind in his work. 
I said a moment ago that it was determined in this perform-
ance review Mr. Gresham was 
approximately five weeks be-
hind and I misspoke. In fact, it was determined that Mr. 
Gresham was approxima
tely 7.5 weeks behind in his work. 
512 It was during the five-week period following this that he 
caught up most of what it was that he was behind on. 
With reference to the performance summary itself, which is 
in evidence as General Counsel™s Exhibit 8, it essentially 
documents what I have already 
described as having taken place 
between Mr. Gresham and Mr. Settlemyer during the perform-
ance review. 
However, I want to specifically
 address one of the comments 
in that performance summary, in the box in the lower right-
hand portion of the first page, there is a box entitled ﬁimprove-
ment opportunities.ﬂ The first two of those, obviously, refer specifically to Mr. 
Gresham™s on the job performance and getting his work done. 
The third one reads ﬁneeds to learn to temper his confrontations 
with management.ﬂ It may be argued that refers to Mr. Gresham™s protected con-
certed activities, and that is one possibility. However, it may 
also be argued that refers to the incident in April 1996 in which 
the Respondent issued discipline, which I have found to be legitimate and not having been
 engaged in for any unlawful 
reasons, for Mr. Gresham™s ins
ubordinate and confrontational 
discussion with Ms. Holen. 
That specific sentence as it reads can at least be  
513 said to be ambiguous and not cl
early referencing Mr. Gresham™s 
protected concerted activities. Moreover, I find it more logical to 
conclude that it refers to the more recent event of April 1996, spe-

cifically, Mr. Gresham™s confrontation with Ms. Holen. 
That then brings us to the time of the layoff. The record re-
flects that there were discu
ssions among and between employ-
ees and management throughout 1996 about the possibility of 

there being a layoff, a layoff which might include salaried em-
ployees. 
Mr. Ferguson and Mr. Carr spoke more than once about the 
fact that it appeared a layoff was going to be likely and that if 
one did occur, it would, in all likelihood, include salaried non-
exempt employees. 
The record supports a conclusion that sometime in mid to 
late May of 1996, a specific d
ecision was made that there 
would be a layoff and that it would include salaried non-exempt 

employees. I say that 
because Respondent™s Exhibit No. 7 is a 
memorandum dated May 23, 1996 from Mr. Randall Carr to 
several individuals, which states
 ﬁLet™s remember, the process 
by which salaried employees will be selected for any economic 

reduction in force will be their demonstrated competence, cur-
rent performance/contribution, 
and the current needs of the 
business.ﬂ On or about June 3, 1996, Mr. Settlemyer met with Mr. 
514 Gresham and informed him there would be a layoff effective July 1 
and that it would include Mr. Gresham™s position. 
Counsel for General Counsel a
lleges that Mr. Gresham was 
selected for this layoff because of his protected concerted ac-
tivities, which, of course, she contends were not just the activi-
ties of 1992 to 1995 but also included the incident in early 
April 1996. I, of course, have found that incident was not protected con-
certed activity. 
I do find, however, that the incident in April 1996 played a 
significant part in Respondent™s decision to lay off Gary 
Gresham and to retain instead
 the other support assistants. 
Counsel for General Counsel does not dispute the economic 
need for a layoff in June of 1996. That™s not an issue in the 

case. The record ampl
y supports a conclusion that a layoff was 
warranted. 
Counsel for General Counsel™s 
position is not even necessar-
ily that salaried non-exempt empl
oyees were targeted in order 
to get to Gresham. The record testimony of Mr. Ferguson and 
Mr. Carr establishes that Respondent had good business reasons 
for including salaried non-exempt employees in the layoff, 
obviously, to the extent that more and more rank and file em-
ployees are laid off, there comes a point where there is good 
reason to lay off as well what  
515 we ordinarily think of as support personnel in any business. 
None of that necessarily an
swers counsel for General Coun-
sel™s allegation, however. It could well be that there was reason 
to eliminated a salaried non-ex
empt position but nevertheless, 
Respondent may very well have been able to retain Mr. 
Gresham. The mere elimination 
of his position does not answer 
counsel for General Counsel™s allegation either. 
That having been said, let me also
 point out that it is counsel 
for General Counsel™s burden to show that Mr. Gresham™s pro-
tected concerted activity was a motivating factor in the decision 
to terminate/lay off Mr. Gresham. Then and only then does the 
burden shift to Respondent under the Wright Line decision to 
show that Mr. Gresham would have
 been laid off, would have 
 CARRIER CORP. 131been the person chosen to be laid off, even without having en-
gaged in protected concerted activity. 
Having considered the record as a whole, I find that it does 
not support a conclusion of Mr. Gresham™s protected concerted 
activity was a motivating factor in the decision to lay him off. 
That is to say the protected concerted activity of 1992 through 
1995.  I do find that what occurred in April of 1996 was a motivat-
ing factor. If that is found by the Board to be 
516 protected concerted activity, I would reach a different result in this 
case. However, obviously, I have found it is not protected con-
certed activity, what oc
curred in April 1996. 
The layoff resulted inŠin the layoff, three individuals were 
targeted for their positions to be eliminated, and the record 
suggests, the record, in fact, supports a conclusion that Mr. 
Gresham was treated different than at least one other of the 
other two whose positions
 were eliminated. 
This case is troubling and I am not going to pretend other-
wise.  
In the layoff, while supposedly
 three positions
 were elimi-
nated, one of those individual
s was offered the opportunity to 
assume other duties and in fact, to not be terminated. Mr. 

Gresham was not given that opportunity, although there were 
clearly duties available which 
Mr. Gresham could have per-
formed, and those include the duties which I mentioned to Re-

spondent during its closing remarks yesterday, the duties of Ms. 
Rowland. There is absolutely no reason to believe that Mr. Gresham 
could not have performed those duties and had he been as-
signed or offered those duties as
 a temporary employee, as Ms. 
Rowland was, he would have 
accomplished Respondent™s pur-
pose in reducing its head count, because as 
517 we were told, temporary employees don™t count. 
We don™t know whether Mr. Gresham would have accepted 
that. The point is Respondent didn™
t offer it to him, as it did to 
another employee.  
I am also aware of the fact that the third employee was not 
offered the opportunity to stay a
nd that is part of what makes 
the case troubling, because whil
e one of the individuals was 
clearly treated differently than Mr. Gresham, the third one was 
not. It is not as if Mr. Gresham was treated disparately from all of 
the others who were laid off. He was treated the same as one 
and differently from another. 
I have considered at length wh
ether or not Mr. Gresham was treated differently, in not being offered other duties, because of 
his protected concerted activity, and I have come to the conclu-
sion that the record does not support either an inference or legal 
conclusion that he was not offere
d those other duties because of 
his protected concerted activities that I have found to be pro-

tected. That is to say the activities of 1992 to 1995. Rather, I 
believe the record supports a conclusion that he was not offered 
other duties because of the incident in early April involving Ms. 
Holen and because of his performance review, which showed 
quite clearly that Mr. Gresham 
was considerably behind in his 
work, and for those reasons,  
518 Respondent had good reason to not offer Mr. Gresham other duties. 
I am assuming that counsel fo
r General Counsel will take 
exceptions to my ultimate decision in this case, and therefore, I 
want to make it very clear that if it is found by the Board that 
Mr. Gresham™s activities vis-à-vis Ms. Holen in April of 1996 
were indeed protected concerted activity, I am specifically find-
ing that those activities did play a motivating role in the deci-
sion to not offer him other duties at the time of the layoff in 
June 1996. I would like to add that in my
 analysis, in reaching the con-
clusion that the record does not support a conclusion of Mr. Gresham™s protected concerted ac
tivities which I have found to be protected concerted activities
, played in any role in Respon-
dent™s decision to elect him for layoff, I have taken into consid-
eration the fact that Respondent had ample opportunity to get 
rid of Mr. Gresham if it had chosen to do so, and I™m referenc-
ing specifically the incident in April 1996, where I have found 
Mr. Gresham was insubordinate to Ms. Holen. 
With reference to the decision to select Mr. Gresham to in 
fact be terminated, I believe it is important to note for the re-
cord Mr. Ferguson™s credible testimony yesterday that Kim 
Hayes, Linda Morgan, Peggy St
amey and Linda Mealler do not 
come under Mr. Ferguson™s area of authority 
519  and Mr. Gresham could not have been moved, at least by Mr. 

Ferguson, into any of those positions. 
The record reflects that Mr. Gresham could have been con-
sidered and in fact was considered for at least the position that 
was held by Ms. Norma Stafford. 
I found Mr. Carr™s testimony credible that with regard to 
considering that possibility, it was concluded Mr. Ferguson 
could not realistically replace Ms. Stafford because Ms. Staf-
ford was in a role in an area of the facility which was already 
under staffed in terms of the function she performed. That de-
partment had requested the authority to hire additional people 
and that had been denied. Mr. Carr testified credibly that if 
anything, Ms. Stafford was over worked and as a result, it 
would not be reasonable from a bus
iness perspective to replace 
Ms. Stafford with Mr. Gresham.  
That is not to say, however, there were not duties available 
that Mr. Gresham could perform
, and I™ve noted that, particu-
larly the duties that were being performed by Vicki Rowland. 
In conclusion, therefore, I find the record does not support 
counsel for General Counsel™s allegations in the complaint that 
Respondent issued a five-day 
suspension and written warning 
to Gresham on or about April 8, 1996 in violation of the Act. 
The record does not support a  
520 conclusion that Respondent on or about April 24, 1996 issued a 
verbal warning to Gresham and/or harassed Gresham by telling 
him that he would be placed under more stringent working condi-
tions due to Mr. Gresham™s co
ncerted protected activities. 
The record does not support a conclusion that on or about 
June 4, 1996, Respondent laid off Gresham and on or about 
June 28, 1996, discharged Gres
ham, due to Gresham™s con-
certed activities with other empl
oyees for the purposes of col-
lective bargaining and other 
mutual aid and protection. 
I will therefore recommend that the complaint be dismissed 
in its entirety. 
 